Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 were pending and rejected in the previous non-final office action (7/1/2021). By amendment (10/1/2021), claims 1, 3-5, 7-9, 12, 14, 15, & 18-20 were amended and claims 2 and 13 were cancelled.  Accordingly, claims 1, 3-12, & 14-20 are currently pending and examined in this final office action.
Response to Remarks/Arguments
35 U.S.C. §112(b) – Claims 7 and 20
Applicant’s amendments to the claims renders the previous rejections under 35 U.S.C. §112(b) moot.  Accordingly, the §112(b) rejections of claim 7 and claim 20 are hereby withdrawn.
35 U.S.C. §112(a) – Claims 8, 9, 18, and 19
Applicant’s amendments to the claims renders the previous rejections under 35 U.S.C. §112(a) moot.  Accordingly, the §112(a) rejection of claims 8, 9, 18, and 20 are hereby withdrawn.
35 U.S.C. §101 – Claims 1-20
Applicant’s arguments/remarks regarding the 35 U.S.C. §101 rejection of claims 1-20 have been considered, but are not persuasive. Applicant’s arguments/remarks focus on Step 2A Prong Two of the analysis.  Applicant correctly states that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. (MPEP 2106.05(e)).  Applicant argues that claim 1 “clearly links any purported judicial exception to a particular machine in the form of a refrigeration unit of a vehicle that is used in the verification of cold transportation capabilities of the transportation provider.”  Examiner respectfully 
a digital marketplace 
verifying based on an identification of a refrigeration unit of a vehicle  
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception (e.g. a refrigeration unit of a vehicle). See MPEP 2106.05(h).
35 U.S.C. §102/103 – Claims 1-20
With respect to the 35 U.S.C. §102/103 rejections, Applicant’s arguments/remarks have been considered, but are moot since Applicant’s amendments necessitated new grounds of rejection. Please see updated 35 U.S.C. §103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a registration of a transportation provider [], wherein the registration comprises information about cold transportation capabilities of the transportation provider; verifying cold transportation capabilities of the transportation provide []; receiving a transportation request from a requestor; making the transportation request available to multiple transportation providers; receiving a claim request from the transportation provider, wherein the claim indicates a desire to fulfill the transportation request; and arranging for payment of the transportation request between the transportation provider and the requestor[.]  The claim, under its broadest reasonable interpretation, is directed to brokering transportation services.  The claim falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas since it is a commercial or legal interaction.
The judicial exception is not integrated into a practical application because the additional elements in the claim do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a generic computer components and generally linking the use of the judicial exception to a particular technological environment.  Specifically, the additional elements are:
a digital marketplace 
verifying based on an identification of a refrigeration unit of a vehicle  
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. See MPEP 2106.05(f) & 2106.05(h).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 
The judicial exception is not integrated into a practical application because the additional elements in the claim do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a generic computer components and generally linking the use of the judicial exception to a particular technological environment.  Specifically, the additional elements are:
a digital marketplace operable to execute on a computer processor and accessible via a mobile electronic device
verifying based on an identification of a refrigeration unit of a vehicle  
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception (e.g. a refrigeration unit of a vehicle). See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. See MPEP 2106.05(f) & 2106.05(h).
Claim 14
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 18.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being obvious by United States Patent No. 9,691,091 B2, hereinafter “Jones,” in view of Pre-grant Publication No.: US 2014/0195457 A1, hereinafter “Lozito,” in view of Pre-grant Publication No. US: 2017/0185957 A1, hereinafter “Kilmer.” 
(Currently Amended) Claim 1: Jones teaches:
receiving a transportation request from a requestor; (Jones col. 6, lns. 51-55)
making the transportation request available to multiple transportation providers; (Jones col. 6, lns. 2-4)
receiving a claim request from the transportation provider, wherein the claim indicates a desire to fulfill the transportation request; (Jones col. 6, lns. 4-7)
and arranging for payment of the transportation request between the transportation provider and the requestor; wherein the method is embodied in a digital marketplace. (Jones col. 6, lns. 21-31; See also col. 9, lns. 28-33) 

Jones doesn’t explicitly teach the following; however, Lozito teaches:
receiving a registration of a transportation provider on a digital marketplace, wherein the registration comprises information about cold transportation capabilities of the transportation provider; (Lozito [0034], “a software module configured to allow creation of an availability post, the availability post comprising freight transport equipment information…”; Lozito [0039], “suitable freight transport equipment includes…refrigerated trucks…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Lozito since, “Existing load boards fail to provide features to ensure data authenticity and integrity. Traditionally, all the data in a load 

	Jones/Lozito doesn’t explicitly teach the following; however, Kilmer teaches:
verifying cold transportation capabilities of the transportation provider, the verifying based on an identification of a refrigeration unit of a vehicle; (Kilmer [0046]-[0047], “Affixing a tag 10 to the refrigerant unit R1 enables the properties of the refrigerant unit to be included in computations respecting validation of a stored and/or shipped product or item. The Characteristics or attributes for the properties of a refrigerant unit R1 stored in the tag 10 for use in temperature-controlled storage and/or shipping preferably include: Refrigerant unit details (refrigerant unit manufacturer, materials, etc.)…”; See also Kilmer [0011], [0048]-[0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito with the teachings of Kilmer since, “storage and shipment of products or items that are sensitive to environmental conditions such as temperature, exposure to light, vibration, etc., [can] affect the efficacy and/or projected expiration date of the products or items…” (Kilmer [0001])
(Currently Amended) Claim 3: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1. Jones doesn’t explicitly teach the following; however, Lozito further teaches:
wherein the cold transportation capabilities include a capacity of a vehicle, and a temperature range of the vehicle. (Lozito [0060], “a post indicating freight transport equipment available to haul freight includes, by way of non-limiting examples, the type of equipment, a description of the equipment, the hauling capacity of the equipment….freight environmental conditions that the equipment is capable of maintaining (e.g., temperature, humidity, vibration, etc.), and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Lozito since, “Existing load boards fail to provide features to ensure data authenticity and integrity. Traditionally, all the data in a load board is user-entered and user-maintained without sufficient verification. As such, current implementations are plagued by stale, false, and even malicious entries...”) (Lozito [0004])
(Currently Amended) Claim 4: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1. Jones/Lozito doesn’t explicitly teach the following; however, Kilmer further teaches:
the registration is confirmed via a unique identifier of a refrigeration unit operated by the transportation provider. (Kilmer [0046]-[0047], “Affixing a tag 10 to the refrigerant unit R1 enables the properties of the refrigerant unit to be included in computations respecting validation of a stored and/or shipped product or item. The Characteristics or attributes for the properties of a refrigerant unit R1 stored in the tag 10 for use in temperature-controlled storage and/or shipping preferably include: Refrigerant unit details (refrigerant unit manufacturer, materials, etc.)…”; See also Kilmer [0011], [0048]-[0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito with the teachings of Kilmer since, “storage and shipment of products or items that are sensitive to environmental conditions such as temperature, exposure to light, vibration, etc., [can] affect the efficacy and/or projected expiration date of the products or items…” (Kilmer [0001])
(Currently Amended) Claim 5: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1. Jones doesn’t explicitly teach the following; however, Lozito further teaches: 
wherein information about cold transportation capabilities includes a periodic verification of the refrigeration unit. (Lozito [0046], “In some embodiments, the quality and/or reliability of freight transport equipment information transmitted by a device is determined, at least in part, by the party attaching the device to freight transport equipment.”; Lozito [0043], “a device attached to freight 
(Original) Claim 6: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1. Jones further teaches:
wherein arranging for payment includes facilitating negotiation of a price between the transportation provider and the requestor. (Jones col. 6, lns. 2-7; See also col. 6, lns. 26-31)
(Currently Amended) Claim 7: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 6. Jones further teaches:
wherein facilitating negotiation includes arranging an auction such that multiple transportation providers can each supply a bid and the requestor can select one transportation provider based on the bids of the multiple transportation providers. (Jones col. 9, lns. 9-12, “The quotes can be arranged according to an order desired by the shipper, such as by price order, by listing according to option, by reputation of the TSP or by estimated time for delivery. The shipper then selects a price quote.”; See also Jones col. 6, lns. 2-7)
(Original) Claim 11: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1.  Jones further teaches:
tracking a location of the transportation provider after receiving the claim request from the transportation provider. (Jones col. 17, lns. 4-6, “The tracking function is initiated in response to the bid acceptance system, upon award of the load to the TSP (step 244)…”; See also Jones col. 16, lns. 39-47 & col. 9, lns. 34-45)
(Currently Amended) Claim 12: Jones teaches:
receive a transportation request from a requestor; (Jones col. 6, lns. 51-55)
make the transportation request available to multiple transportation providers; (Jones col. 6, lns. 2-4)
receive a claim request from the transportation provider, wherein the claim indicates a desire to fulfill the transportation request; (Jones col. 6, lns. 4-7)
arrange for payment of the transportation request between the transportation provider and the requestor; wherein the method is embodied in a digital marketplace. (Jones col. 6, lns. 21-31; See also col. 9, lns. 28-33)

Jones doesn’t explicitly teach the following; however, Lozito teaches:
a digital marketplace operable to execute on a computer processor and accessible via a mobile electronic device; (Lozito [0035], “a digital processing device comprising an operating system configured to perform executable instructions and a memory device; and a computer program including instructions executable by the digital processing device to create a load board application, the application comprising: a software module configured to allow creation of an availability post, the availability post comprising freight transport equipment information or freight information;”)
wherein the digital marketplace is configured to: receive a registration of a transportation provider on a digital marketplace, wherein the registration comprises information about cold transportation capabilities of the transportation provider; (Lozito [0034], “a software module configured to allow creation of an availability post, the availability post comprising freight transport equipment information…”; Lozito [0039], “suitable freight transport equipment includes…refrigerated trucks…”)

Jones/Lozito doesn’t explicitly teach the following; however, Kilmer teaches:
verify capabilities of the transportation provider, the verifying based on an identification of a refrigeration unit of a vehicle; (Kilmer [0046]-[0047], “Affixing a tag 10 to the refrigerant unit R1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito with the teachings of Kilmer since, “storage and shipment of products or items that are sensitive to environmental conditions such as temperature, exposure to light, vibration, etc., [can] affect the efficacy and/or projected expiration date of the products or items…” (Kilmer [0001])
(Currently Amended) Claim 14: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 12. Jones doesn’t explicitly teach the following; however, Lozito further teaches:
wherein the cold transportation capabilities include a capacity of a vehicle, and a temperature range of the vehicle. (Lozito [0060], “a post indicating freight transport equipment available to haul freight includes, by way of non-limiting examples, the type of equipment, a description of the equipment, the hauling capacity of the equipment….freight environmental conditions that the equipment is capable of maintaining (e.g., temperature, humidity, vibration, etc.), and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Lozito since, “Existing load boards fail to provide features to ensure data authenticity and integrity. Traditionally, all the data in a load board is user-entered and user-maintained without sufficient verification. As such, current implementations are plagued by stale, false, and even malicious entries...”) (Lozito [0004])
(Currently Amended) Claim 15: 
wherein the registration is confirmed via a unique identifier of a refrigeration unit operated by the transportation provider. (Kilmer [0046]-[0047], “Affixing a tag 10 to the refrigerant unit R1 enables the properties of the refrigerant unit to be included in computations respecting validation of a stored and/or shipped product or item. The Characteristics or attributes for the properties of a refrigerant unit R1 stored in the tag 10 for use in temperature-controlled storage and/or shipping preferably include: Refrigerant unit details (refrigerant unit manufacturer, materials, etc.)…”; See also Kilmer [0011], [0048]-[0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito with the teachings of Kilmer since, “storage and shipment of products or items that are sensitive to environmental conditions such as temperature, exposure to light, vibration, etc., [can] affect the efficacy and/or projected expiration date of the products or items…” (Kilmer [0001])
(Original) Claim 16: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 12. Jones further teaches:
wherein arranging for payment includes facilitating negotiation of a price between the transportation provider and the requestor. (Jones col. 6, lns. 2-7; See also col. 6, lns. 26-31)
(Original) Claim 17: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 16. Jones further teaches:
wherein facilitating negotiation includes arranging an auction such that multiple transportation providers can each supply a bid and the requestor can select one transportation provider based on the bids of the multiple transportation providers. (Jones col. 9, lns. 9-12, “The quotes can be arranged according to an order desired by the shipper, such as by price order, by listing according to option, by reputation of the TSP or by estimated time for delivery. The shipper then selects a price quote.”; See also Jones col. 6, lns. 2-7)
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Lozito/Kilmer in view of Pre-grant Publication No.: US 2015/0032656 A1, hereinafter “Ricciardi.”
(Currently Amended) Claim 8: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 1.  Jones/Lozito/Kilmer does not explicitly teach the following; however, Ricciardi teaches:
wherein arranging for payment includes determining a price of the transportation based on a distance of the transportation, and time of day. (Ricciardi [0053], “The predicted freight costs may be calculated according to the total distance 42 determined by the route mapping tool and a predicted rate per mile 44.”; [0055], “More specifically, the predicted rate stability may be calculated according to variations in previous rates for a particular freight route such as, for example, probability ranges (as discussed below), time-based trends, or and/or other metrics.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer with the teachings of Ricciardi since “[f]or businesses that require frequent shipment of goods to maintain a supply chain, minimizing freight costs is key, as is predictability of freight costs. As a result, the field of freight logistics plays an ever-increasing role in business. Third-party consulting, brokerage, and other services all may be available to a business to assist in determining freight costs, including minimizing and predicting freight costs. However, known third-party services may be insufficient to meet the full set of needs of a business in determining its supply chain freight costs.” (Ricciardi [0006])
(Currently Amended) Claim 18: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claim 12.  Jones/Lozito/Kilmer does not explicitly teach the following; however, Ricciardi teaches:
wherein arranging for payment includes determining a price of the transportation based on a distance of the transportation, and time of day. (Ricciardi [0053], “The predicted freight costs may be calculated according to the total distance 42 determined by the route mapping tool and a predicted rate per mile 44.”; [0055], “More specifically, the predicted rate stability may be calculated according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer with the teachings of Ricciardi since “[f]or businesses that require frequent shipment of goods to maintain a supply chain, minimizing freight costs is key, as is predictability of freight costs. As a result, the field of freight logistics plays an ever-increasing role in business. Third-party consulting, brokerage, and other services all may be available to a business to assist in determining freight costs, including minimizing and predicting freight costs. However, known third-party services may be insufficient to meet the full set of needs of a business in determining its supply chain freight costs.” (Ricciardi [0006])
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Lozito/Kilmer/Ricciardi in view of Pre-grant Publication No.: US 2018/0082253 A1, hereinafter “Chowdhary.”
(Currently Amended) Claim 9: Jones/Lozito/Kilmer/Ricciardi, as shown above, teaches all the limitations of claim 8.  Jones/Lozito/Kilmer/Ricciardi does not explicitly teach the following; however, Chowdhary teaches:
wherein determining the price further uses demand to determine a price of transportation. (Chowdhary [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer/Ricciardi with the teachings of Chowdhary since “[a]spects of cargo logistics management are dynamic and complex, and involve different facets. However, current methodologies do not take into consideration variables such as lead time and capacity scheduling when cargo transportation service is quoted. This behavior may lead to suboptimal transportation, scheduling as well as pricing.” (Chowdhary [00001])
(Currently Amended) Claim 19: Jones/Lozito/Kilmer/Ricciardi, as shown above, teaches all the limitations of claim 18.  Jones/Lozito/Kilmer/Ricciardi does not explicitly teach the following; however, Chowdhary teaches:
wherein determining the price further uses demand to determine a price of transportation. (Chowdhary [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer/Ricciardi with the teachings of Chowdhary since “[a]spects of cargo logistics management are dynamic and complex, and involve different facets. However, current methodologies do not take into consideration variables such as lead time and capacity scheduling when cargo transportation service is quoted. This behavior may lead to suboptimal transportation, scheduling as well as pricing.” (Chowdhary [00001])
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Lozito/Kilmer in view of Pre-grant Publication No.: US 2009/0313143 A1, hereinafter “Darensbourg.”
(Original) Claim 10: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claims 1.  Jones/Lozito/Kilmer does not explicitly teach the following; however, Darensbourg teaches:
wherein arranging for payment comprises: receiving payment information from the requestor; (Darensbourg [0035], “In one embodiment, the consignee may have requested that this particular method of payment be used and, in doing so, provide the shipper with any information necessary to initiate the process ( e.g., bank account number, American Bankers Association (ABA) routing number).”
receiving account information from the transportation provider; (Darensbourg [0036], “[T]he Funds-Transfer Request may involve…inputting information associated with the shipment. This information may include…the [transportation provider’s] and the consignee's bank account information 
and transferring payment from the requestor to the transportation provider upon completion of transportation services. (Darensbourg [0020], “When the carrier 60 delivers one or more of the items to the [requestor], the [server] may then initiate payment for the shipment to the [transportation provider]….”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer with the teachings of Darensbourg since “[o]ne method that a consignee may use in order to pay for the shipment of goods received from a shipper (e.g., a consignor) is to provide the payment to the carrier responsible for delivering the shipment (e.g., UPS, FedEx, the United States Postal Service (USPS)) at the time of delivery. In addition to enabling customers to order goods without providing private credit card information to the shipper, this method, sometimes referred to as Collect on Delivery (COD), may provide somewhat of a compromise between the shippers and the consignees, whereby the shipper may desire to be paid as soon as possible, while the consignee may desire to delay payment as long as possible. A need exists for a method of improving the COD process in a way that maintains this compromise yet enables shippers to simplify their accounts receivable process and post payments faster.” (Darensbourg [0003]-[0004])
(Currently Amended) Claim 20: Jones/Lozito/Kilmer, as shown above, teaches all the limitations of claims 12.  Jones/Lozito/Kilmer does not explicitly teach the following; however, Darensbourg teaches:
wherein arranging for payment comprises: receiving payment information from the requestor; (Darensbourg [0035], “In one embodiment, the consignee may have requested that this particular method of payment be used and, in doing so, provide the shipper with any information necessary to initiate the process ( e.g., bank account number, American Bankers Association (ABA) routing number).”
receiving account information from the transportation provider; (Darensbourg [0036], “[T]he Funds-Transfer Request may involve…inputting information associated with the shipment. This information may include…the [transportation provider’s] and the consignee's bank account information (e.g., account number, ABA routing number)…; See also [0035]) (Examiner is equating the shipper in Darensbourg to the transportation provider in the claims)8WO 2019/067547PCT/US2018/052862
and transferring payment from the requestor to the transportation provider upon completion of transportation services. (Darensbourg [0020], “When the carrier 60 delivers one or more of the items to the [requestor], the [server] may then initiate payment for the shipment to the [transportation provider]….”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Lozito/Kilmer with the teachings of Darensbourg since “[o]ne method that a consignee may use in order to pay for the shipment of goods received from a shipper (e.g., a consignor) is to provide the payment to the carrier responsible for delivering the shipment (e.g., UPS, FedEx, the United States Postal Service (USPS)) at the time of delivery. In addition to enabling customers to order goods without providing private credit card information to the shipper, this method, sometimes referred to as Collect on Delivery (COD), may provide somewhat of a compromise between the shippers and the consignees, whereby the shipper may desire to be paid as soon as possible, while the consignee may desire to delay payment as long as possible. A need exists for a method of improving the COD process in a way that maintains this compromise yet enables shippers to simplify their accounts receivable process and post payments faster.” (Darensbourg [0003]-[0004])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628            

/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                      	12/7/2021